DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/5/2022 has been entered.

Claim Objections
Claim 7 is objected to because it has a redundant recitation in the first line of the last paragraph.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12 is dependent on a canceled claim 11. It is unclear what this claim is dependent to.
Claim 12 recites the limitation "the pinion" in line 1.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 18, 21, 23 and 25 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Watanabe (JP 56024293 A). Watanabe discloses 
Re claim 1, a gearbox (fig. 2) comprising: a casing (1) having an interior (fig. 1); a rotating component (9) arranged in the interior of the casing and rotatable relative to the casing; a bearing (7) including a rotating element (inner race of 7) and a fixed element (outer race of 7) connected with the casing in the interior; and a submersible pump (3) 
Re claim 2, further comprising: a nozzle (19) extending from the one of the first and second housing portions, the nozzle having a first end (at upstream end of 4b) arranged at the outlet and fluidically exposed to the lubricant reservoir and a second end (at 19) directed toward the bearing and through which the pumped lubricant is directed toward the rotating element of the bearing (fig. 2).
Re claim 3, further comprising: a lubricant sump (5) arranged in the casing, the lubricant sump being fluidically connected with the lubricant reservoir (fig. 2: connected via 4a).
Re claim 18, wherein the impeller includes a free end (radially outer end of 18) positioned within the lubricant reservoir (fig. 2).
Re claim 21, wherein the lubricant reservoir is stationary with the casing (fig. 2 shows the reservoir does not rotate with the impeller and remains fixed with the casing).
Re claim 23, wherein the impeller is radially spaced from the outlet (fig. 2).
Re claim 25, wherein one of the first and second housing portions includes an inlet (4a) positioned upstream of the outlet.

 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Watanabe (JP 56024293 A) in view of Strinzel et al. (US Pat No 4,658,665). Watanabe discloses the gearbox (as cited above). Watanabe does not disclose:
Re claim 4, further comprising: a screen dispose at an inlet of the lubricant reservoir.
However, Strinzel discloses a gearbox (fig. 1):
Re claim 4, further comprising: a screen (8) dispose at an inlet (9) of the lubricant reservoir (10).
It would have been obvious to person having ordinary skill in the art before the effective filing date of the claimed invention to employ a screen, as taught by Strinzel, to prevent large particles and debris from getting to the rotating surfaces. 

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Watanabe (JP 56024293 A) in view of Wang (US Pub No 2017/0253328 A1). Watanabe discloses the gearbox (as cited above). Watanabe does not disclose:
Re claim 6, wherein the bearing comprises a tail rotor pitch change shaft bearing.
However, Wang discloses a gearbox (fig. 3):
Re claim 6, wherein the bearing (fig. 3: bearing shown to the left of 25) comprises a tail rotor pitch change shaft bearing (this bearing supports the shaft that enables the pitch change of the tail rotor).
It would have been obvious to person having ordinary skill in the art before the effective filing date of the claimed invention to employ the claimed bearing, as taught by Wang, to ensure the bearing is cooled and lubricated during operation. 

Claims 7-9, 12-15, 22, 24 and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang (US Pub No 2017/0253328 A1) in view of Watanabe (JP 56024293 A). Wang discloses:
Re claim 7, a vehicle (fig. 1) comprising: a body (body of 1); a prime mover (par [0069] describes an engine) supported by the body; a rotating system (4) mounted to the body; and a gearbox (15) mechanically connected between the prime mover and the rotating system, the gearbox comprising: a casing (18) having an interior (fig. 3); a rotating component (20,22,23,24) arranged in the interior of the casing and rotatable relative to the casing; a bearing (fig. 3: bearing shown to the left of 25) including a rotating element (inner race) and a fixed element (outer race) connected with the casing in the interior.
Re claim 12, wherein the pinion (23) is rotatably supported in the casing through a first bearing (top bearing of 20 in fig. 3) and a second bearing (bottom bearing of 20 in fig. 3).
Re claim 13, wherein the bearing comprises a tail rotor pitch change shaft bearing (this bearing supports the shaft that enables the pitch change of the tail rotor).
Re claim 14, wherein the body comprises a fuselage of a rotorcraft (fig. 1).
Re claim 15, wherein the gearbox comprises a tail rotor gear box (fig. 3).
Wang does not disclose:
Re claim 7, a submersible pump arranged in the interior of the casing, the submersible pump comprising: a first housing portion extending about the rotating component and fixedly mounted to the casing at the interior; a second housing portion fixedly mounted to the casing at the interior and abutting with the first housing portion, the first and second housing portions forming a lubricant reservoir which holds lubricant, wherein one of the first and second housing portions defines an outlet for the lubricant reservoir; and an impeller mounted to the rotating component and rotatable therewith, the impeller extending radially outward from the rotating component and into the lubricant reservoir such that the impeller is radially spaced from the first and second housing portions and arranged in the lubricant reservoir to pump lubricant to the outlet according to the rotation of the rotating component, wherein the pumped lubricant is directed from the outlet toward the rotating element.
Re claim 8, further comprising: a nozzle extending from the one of the first and second housing portions, the nozzle having a first end arranged at the outlet and fluidically exposed to the lubricant reservoir and a second end directed toward the bearing and through which the pumped lubricant is directed toward the rotating element of the bearing.
Re claim 9, further comprising: a lubricant sump arranged in the casing, the lubricant sump being fluidically connected with the lubricant reservoir.
Re claim 12, the submersible pump being arranged between the first bearing and the second bearing.
Re claim 22, wherein the lubricant reservoir is stationary with the casing.
Re claim 24, wherein the impeller is radially spaced from the outlet.
Re claim 26, wherein one of the first and second housing portions includes an inlet positioned upstream of the outlet.
However, Watanabe discloses a gearbox (fig. 2) comprising:
Re claim 7, a casing (1) having an interior (fig. 1); a rotating component (9) arranged in the interior of the casing and rotatable relative to the casing; a bearing (7) including a rotating element (inner race of 7) and a fixed element (outer race of 7) connected with the casing in the interior; and a submersible pump (3) arranged in the interior of the casing, the submersible pump comprising: a first housing portion (bottom half of 3) extending about the rotating component and fixedly mounted to the casing at the interior; a second housing portion (top half of 3) fixedly mounted to the casing at the interior and abutting with the first housing portion, the first and second housing portions forming a lubricant reservoir which holds lubricant (reservoir defined as the space within 4, this space shown in fig. 2 would hold lubricant as it is submerged in 5); wherein one of the first and second housing portions defines an outlet (upstream end of 4b) for the lubricant reservoir; and an impeller (18) mounted to the rotating component and rotatable therewith (fig. 2), the impeller extending radially outward from the rotating component (fig. 2 shows 18 extending outward from 9) and into the lubricant reservoir such that the impeller is radially spaced from the first and second housing portions (fig. 2 shows the space between the housing of reservoir 4 and impeller 18) and arranged in the lubricant reservoir to pump lubricant to the outlet according to the rotation of the rotating component (abstract), wherein the pumped lubricant is directed from the outlet toward the rotating element (fig. 2).
Re claim 8, further comprising: a nozzle (19) extending from the one of the first and second housing portions, the nozzle having a first end (at upstream end of 4b) arranged at the outlet and fluidically exposed to the lubricant reservoir and a second end (at 19) directed toward the bearing and through which the pumped lubricant is directed toward the rotating element of the bearing (fig. 2).
Re claim 9, further comprising: a lubricant sump (5) arranged in the casing, the lubricant sump being fluidically connected with the lubricant reservoir (fig. 2: connected via 4a).
Re claim 22, wherein the lubricant reservoir is stationary with the casing (fig. 2 shows the reservoir does not rotate with the impeller and remains fixed with the casing).
Re claim 24, wherein the impeller is radially spaced from the outlet (fig. 2).
Re claim 26, wherein one of the first and second housing portions includes an inlet (4a) positioned upstream of the outlet.
It would have been obvious to person having ordinary skill in the art before the effective filing date of the claimed invention to employ a lubricating system, as taught by Watanabe, to prevent large overheating and rapid wear of the mechanical parts.
Regarding claim 12, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to arrange the pump between the bearings to ensure proper lateral support and that the rotating impeller does not sway during operation, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang (US Pub No 2017/0253328 A1) in view of Watanabe (JP 56024293 A) and Strinzel et al. (US Pat No 4,658,665). Wang as modified discloses the vehicle (as cited above). Wang as modified does not disclose:
Re claim 10, further comprising: a screen dispose at an inlet of the lubricant reservoir.
However, Strinzel discloses a gearbox (fig. 1):
Re claim 10, further comprising: a screen (8) dispose at an inlet (9) of the lubricant reservoir (10).
It would have been obvious to person having ordinary skill in the art before the effective filing date of the claimed invention to employ a screen, as taught by Strinzel, to prevent large particles and debris from getting to the rotating surfaces.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-4, 6-10, 12-15, 18 and 21-26 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH D TRUONG whose telephone number is (571)270-3014. The examiner can normally be reached M-F 9-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Mansen can be reached on (571)272-6608. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Minh Truong/Primary Examiner, Art Unit 3654